Examiner’s Amendment / Comment 

Applicant had cited paragraph 44 of the original filed specification to identify the structure for the generic placeholder / means “reporting module” as aircraft communication, addressing, and reporting system (ACARS) or any other appropriate digital datalink communication. In view of this remark, the rejection of claim 1 under 35 U.S.C. 112(b) had been removed.
 
	Regarding the extensive amendment of the specification (e.g., see par. 36 and 43 ) as filed on May 26 ,  2022, applicant had failed to present a persuasive argument to sustain the amendment and it is not necessary to identify the structure of the above generic placeholder / means. Furthermore, it appears that the new added description contains potential new matter; therefore, the amendment of the specification had been declined and not entered into record.  

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664